           Case 1:20-cv-02333-SES Document 14 Filed 02/02/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD FORD,                           :     CIVIL NO.: 1:20-cv-02333
                                       :
               Plaintiff,              :
                                       :     (Magistrate Judge Schwab)
      v.                               :
                                       :
BROOKE WOOD, et al.,                   :
                                       :
               Defendants.             :

                                    ORDER
                                 February 2, 2021

      The plaintiff, Edward Ford (“Ford”), originally brought this action in the

United States District Court for the Eastern District of Pennsylvania. Doc. 2. Ford

proceeded pro se and filed an application to proceed in forma pauperis, as well as

a motion to appoint counsel. Docs. 1, 4. Judge Beetlestone granted Ford’s motion

to appoint counsel and transferred Ford’s action to the Middle District of

Pennsylvania. Docs. 6, 8. Ford filed another application to proceed in forma

pauperis. Doc. 11. We entered a 30-day administrative order on January 19, 2021,

after which Ford paid the filing fee. Docs. 12, 13. Thus, Ford having paid the

filing fee, IT IS ORDERED that the complaint is deemed filed and the Clerk of

Court shall issue a summons in this matter. Doc. 2. IT IS FURTHER
       Case 1:20-cv-02333-SES Document 14 Filed 02/02/21 Page 2 of 2




ORDERED that Ford’s application to proceed in forma pauperis (doc. 11) is

DENIED AS MOOT.

                                          S/Susan E. Schwab
                                          Susan E. Schwab
                                          United States Magistrate Judge




                                      2
